ORDER

PER CURIAM.
AND NOW, this 13th day of April, 2015, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Whether the Superior Court erred in vacating the Judgment of the Court of Common Pleas with respect to Meyer Darragh’s breach of contract cause of action and in awarding damages to Meyer Darragh against Malone Middleman, P.C. under a breach of contract theory of liability when no contract existed between Meyer Darragh and Malone Middleman, P.C.?
(2) Whether the Superior Court erred in extending the reach and holding of Ruby v. Abington Mem. Hosp., 50 A.3d 128, 2012 PA Super 114 (2012), app. den. 620 Pa. 710, 68 A.3d 909 (2013) from creating duties with respect to partner-attorneys leaving a law firm to creating duties to unrelated third-party after the departure of an employee, non-partner attorney?